Opinion op the Court by
Judge Bobertson :
In this- suit for a devastavit tbe petition neither alleges the amount of assets nor it’s sufficiency to pay the debt sued for. The petition leaves the amount blank and refers to the appraisement and sale bills to show it’s sufficiency. But neither of these documents was filed. • The judgment by default against the surety, who was the only party served with a summons, was unauthorized by the record as presented to this court. The judgment is therefore apparently erroneous.
Wherefore, the judgment is reversed and the cause remanded for further proceedings.